DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gimbal assembly, first gimbal motor, and second gimbal motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the pulling-in force" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theiss (US 2017/0356726 A1).
Regarding Claim 1, Theiss discloses An aerial vehicle comprising:
a propulsion system comprising one or more rotors (“multi-prop unmanned aerial vehicle”; Para [0004]), each of the one or more rotors comprising one or more blades (See Figs. 1-3), wherein:
each blade is coupled to a hub of its respective rotor (See Figs. 1-3); and
each blade having a contour (inherent to a blade) configured to facilitate entanglement (as required to provide the function of “entangle the rotors of the target vehicle” of Para [0004]) of the aerial vehicle in a line (as indicated by “tether line is connected to a winch”; Para [0062]) of a winch system (“winch”; Para [0055]).

Regarding Claims 4 and 11:
 The aerial vehicle of Claim 1, wherein each blade has a leading edge and a trailing edge (inherent), the leading edge configured to contact (since the leading edge leads the trailing edge) the line of the winch system before the trailing edge.

Regarding Claims 5 and 12. (Original) The aerial vehicle of Claim 4, wherein the line of the winch system is pulled across the trailing edge of the blade towards its respective hub (rotation of the hub would wrap the trailing edge and leading edge).

Regarding Claims 6 and 14 The aerial vehicle of Claim 1, wherein entanglement occurs after the pulling-in force on the line exceeds the tension force on the line (inherent to how tension works).

Claim 8. (Original) A system for capturing an airborne payload comprising:
a payload line (as indicated by “tether line is connected to a winch”; Para [0062]) comprising a first end and a second end, the second end of the payload line configured to couple to a payload;
a winch system  (“winch”; Para [0055]) operable to spool the payload line, the winch system comprising a main reel about which the first end of the payload line is wound; and
wherein the payload is an aerial vehicle comprising one or more rotors (“multi-prop unmanned aerial vehicle”; Para [0004]), each of the one or more rotors comprising one or more blades, wherein:
each blade is coupled to a hub of its respective rotor (See Figs. 1-3); and
each blade having a contour (inherent to a blade) configured to facilitate entanglement (as required to provide the function of “entangle the rotors of the target vehicle” of Para [0004]) of the payload line around the aerial vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Theiss as applied to claims 1 and 8 above, and further in view of Dragan (US 2010/0044499 A1).
Theiss discloses the aerial vehicle above but mostly shows a generic UAV, and thus is silent on blade rotation or fixed pitch. Dragan discloses an aerial vehicle having “counter-rotating pair of horizontal rotor blades” (paragraph 0005), “ fixed relative to the rotor axis” (paragraph 0030), and pre-existing wings 120. At the time of inventin it would have been obvious to one of ordinary skill in the art to provide the aerial vehicle of Theiss with the rotor blade type taught by Dragan. The motivation for doing so would have been to provide an efficient way of maneuvering and controlling the vehicle as taught by Dragan.
Claims 10 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Theiss and Dragan as applied to claims 1-9, 11, 12, and 14 above, and further in view of Wang (US Patent 8,931,730 B2).
Theiss discloses the aerial vehicle system as described above but shows a fairly generic quad-rotor. Specifically regarding Claims 10 and 21 Wang teaches:
 the aerial vehicle further comprises:
a fuselage (10); and
a gimbal assembly (20) coupling the fuselage to the propulsion system, the gimbal assembly comprising:
a first gimbal motor configured to control pitch of the aerial vehicle ; and
a second gimbal motor (“plurality of drive units”; See Column 13 Line 25) configured to control the roll of the aerial vehicle (“carrier actuation assembly can actuate a rotation of one or more carrier frame components about one or more axes of rotation (e.g., roll axis, pitch axis, or yaw axis)”; See Column 22 Line 40).
At the time of invention it would have been obvious to one of ordinary skill in the art to use the system of Theiss to capture the aircraft of Wang. The motivation for doing so would have been to use Theiss as it was intended! The remaining limitation in dependent claims 22-26 are addressed above. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642